

114 S1072 IS: Supreme Court Ethics Act of 2015
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1072IN THE SENATE OF THE UNITED STATESApril 23, 2015Mr. Murphy (for himself, Mr. Durbin, Mr. Markey, Mr. Blumenthal, Mr. Whitehouse, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Supreme Court of the United States to promulgate a code of ethics. 
	
 1.Short titleThis Act may be cited as the Supreme Court Ethics Act of 2015.
		2.Findings;
			 purpose
 (a)FindingsCongress finds the following:
 (1)In Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009), Justice Kennedy, writing for the Court, stated that [judicial codes of conduct] serve to maintain the integrity of the judiciary and the rule of law.
 (2)The Code of Conduct for United States Judges (referred to in this subsection as the Code) applies to all Federal judges except Justices of the Supreme Court. Justices of the Supreme Court are not formally bound by any code of conduct. Chief Justice John Roberts noted in the 2011 Year-End Report on the Federal Judiciary that while the Judicial Conference, which promulgates the Code, does not have authority to bind the Supreme Court, the Code is nonetheless the starting point and a key source of guidance for the Justices as well as their lower court colleagues.
 (3)Congress has the authority to regulate the administration of the Supreme Court of the United States. For example, Congress sets the number of Justices who sit on the Supreme Court and how many constitute a quorum, the term of the court, meaning the dates the court will be in session, and the salaries of the Justices. Additionally, the Ethics in Government Act of 1978 (5 U.S.C. App.) requires most high-level Federal officials in all 3 branches, including the President, Vice President, cabinet members, Justices of the Supreme Court, and Members of Congress, to file annual financial disclosure statements.
 (b)PurposeThe purpose of this Act is to apply a code of ethics to Justices who sit on the Supreme Court of the United States, being mindful of their preeminence in the Federal judiciary.
			3.Supreme Court code of
 ethicsThe Supreme Court of the United States shall, not later than 180 days after the date of enactment of this Act, promulgate a code of ethics for the Justices of the Supreme Court that shall include the 5 canons of the Code of Conduct for United States Judges adopted by the Judicial Conference of the United States, with any amendments or modifications thereto that the Supreme Court determines appropriate.